Cooper, J.,
delivered the opinion of the court.
It is not intended by § 19 of the code to define what a bond is, but to provide that the word “bond” shall embrace, in all cases where used, such instruments as are named in that section. It does embrace all such instruments by virtue of this section; it may embrace others by reason of the general law or specific provisions of other statutes.
The “bond” sued on is the “bond” of McLeod and of those who subscribed it as his sureties, by virtue of §§ 994 and 996 of the code. McLeod wrote the bond, and his name twice appears in the body thereof, written by him. True, he says that he did not intend his name as written to be his final *225signature or subscription thereto, but he testifies that the bond, as it now appears, was delivered, by him as h’is official bond, and accepted as such by the approving authorities. He intended the bond, as written by him, to.be operative; and when this appears, and the name appears in the instrument written by the party, such signature, adopted by the final delivery, intended as such, is such an authenticating signature as discloses the purpose of the obligor.

Affirmed.